                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                No . 7:18-CR-116-BO-2

UNITED STA TES OF AMERICA                               )
                                                        )
       V.                                               )          ORDER
                                                        )
KEVIN RAY WHITE                                         )


       This cause comes before the Court on defendant's motion in letter form asking the Court

for a sentence reduction based upon allegedly erroneous advice from his attorney he received

prior to entry of his plea. Defendant asks that his 18 U .S.C. § 924(c) conviction be dismissed.

Alternatively, defendant asks that his sentences be modified to run concurrently as opposed to

consecutively.

       Defendant is seeking to alter his federal conviction and sentence by vacatur of his 18

U.S .C. § 924(c) conviction, and thus the relief that he seeks is that which would result from a

successful motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255.

Accordingly, the Court NOTIFIES defendant of its intent to construe his motion in letter form as

a Section 2255 motion. The clerk is DIRECTED to send to defendant the necessary forms for

filing a motion to vacate in this Court. Defendant shall either return the Section 2255 forms,

confirming his intent to pursue such a motion, or notify the Court of his intent to withdraw his

motion not later than September 1, 2020. The Court warns defendant of the effects of filing a

motion pursuant to Section 2255 and advises him as to the requirements of Section 2255 . See

Castro v. United States, 540 U. S. 375 , 377, 383 (2003); see also United States v. Emmanuel, 288

F.3d 644, 649 (4th Cir. 2002). Failure to respond to this order will result in dismissal of

defendant' s motion in letter form without prejudice.



                                         CONCLUSION
            Case 7:18-cr-00116-BO Document 129 Filed 07/31/20 Page 1 of 2
       For the foregoing reasons, defendant is ORDERED to confirm his intent to proceed under

28 U.S.C. § 2255 or notify the Court of his intent to withdraw his motion not later than

September 1, 2020. Failure to respond to this order will result in the dismissal of defendant's

motion without prejudice.



SO ORDERED, this~ day of July, 2020.




                                           TERRENCE W. BOYLE
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                               2
         Case 7:18-cr-00116-BO Document 129 Filed 07/31/20 Page 2 of 2
